Title: To George Washington from John Francis Gaullier, 7 January 1791
From: Gaullier, John Francis
To: Washington, George



Your Exelency
Westmorland County [Va.] January 7th 1791

As God Listen to the prieres of men, do not disdain to peruse an humble petition Which could not have been dicted but by the utmost despair; the boldness of it Shews, that after him my only hope is in your Exelency.
O! cast an Eye of mercy on a distressed family Who are on the brinks of ruin and destruction!! I am a Frenchman who has had the honnor to Serve his Prince thirteen years with Some distinction; & my duty has brought me here under the command of the General Rochambeau: my name is too obscure for have ever reached your Ears tho’ I had the honnor to Spoke to your Exelency at phillipsburgs camp, and at the Siege of york. having returned in this country after peace from the West indies I have taugh the french Language, fencing, & dancing for livehood; my conduct in these Stations has deserved me the best testimonial from New-york, where I have resided three years; and Since four that I live in Virginia I was allways Employed by the most respectable families: Mr Richard H. Lee could (if he was at Philadelphia) tells you Something of me. the utmost Endeavour to Strive are not always successful; a Spell of Sikness of Eighteen months, has not only runs me in debts, but yet hinders me to pay Some I had before. I have no propriety, I hold no lands, I am a tenant. However I have pay’d last Sumer out of the produce of my Schools hundred and ninty pounds! it is an imense Sum considering my business, and truely for pay’d it, I was obliged to take upon the wery necessary of my family; (for I have a Wife, and a child.) in So much Mr Wllm A. Washington out of Goodness has advanced me Corn for our Subsistance!!! I fear

to trespas on your Exelencys patience Enfin I owe Still thirty pounds to a merchant who has a Suit against me, twenty to another, and ten to one, to whom I have pay’d lately nine. it is all my debts, which I suppose with the cost will amount to £70.
I am Sued again by the man of ten pounds, to the district court in april, and unable to Give Security for my apparence I must Go to Goal till then perhaps longer, deprive my family of my Support, hinders me to Employ the only means I have to pay! but humanity is your, and the favourite Vertue of Heros: See my Wife in tears my Childs cries, when the merciles creditor tore away their Sole hope! in this dilema I Crie to you, O! Justice and mercy my General! I ask not forgiveness for a crime, never the idea of one has enter in my Soul; unconduct even has no past in my misary. I have no rigth, but I am Worthy of your commisseration.
I am poor. I am a Stranger, I have no friends, helas! the unfortunat have none, o! Save me, Screen me from the ignominie of a Gaol, do more be my Security!!! (despair itself Sujested me Such a thought) Send an order that one year, or Eighteen months, Shall be Granted to me without interuption for paying, then I Will and could pay.
The prieres of a distressed family, will rise to Heaven for the priservation of your days, and my unlitimed Gratitude Shall be forever, With the utmost respect of Your Exelency The most humble and obediant Servant

John Francis GaullierWestmorland County


P.S. if I could caried complaints at your feet (Writtings would be too tedious,) I[’]ll prove to your Exelency I could rise that money, coming from my wife certificats, that a man keeps injustly in his hands, but too poor to procede against him, I am forced to take patience. my hopes are your Exelency will not Suffers an unhappy under his Governement, and a distressed frenchman.

